[J-58-2020]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PRIVATE PROPERTIES, LLC, A                     : No. 90 MM 2020
PENNSYLVANIA LIMITED LIABILITY                 :
COMPANY, CHESTER PROPERTIES,                   :
LLC, A PENNSYLVANIA LIMITED                    : SUBMITTED: June 4, 2020
LIABILITY COMPANY, AND THE                     :
PENNSYLVANIA RESIDENTIAL OWNERS                :
ASSOCIATION, A PENNSYLVANIA NON-               :
STOCK NON-PROFIT ON BEHALF OF ALL              :
SIMILARLY SITUATED PARTIES,                    :
                                               :
                    Petitioners                :
                                               :
.                                              :
             v.                                :
                                               :
                                               :
TOM WOLF, GOVERNOR OF THE                      :
COMMONWEALTH OF PENNSYLVANIA                   :
AND JOSH SHAPIRO, ATTORNEY                     :
GENERAL OF COMMONWEALTH OF                     :
PENNSYLVANIA,                                  :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM                                                  DECIDED: July 31, 2020

      AND NOW, this 31st day of July, 2020, the Application for Extraordinary Relief is

DISMISSED as improvidently granted.

      Justice Wecht files a dissenting statement.